Name: 2014/122/EU: Council Decision of 11Ã February 2014 on the signing, on behalf of the European Union and its Member States, of a Protocol to the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons, regarding the participation of the Republic of Croatia as a Contracting Party, following its accession to the European Union
 Type: Decision
 Subject Matter: Europe;  international law;  European construction;  international affairs;  European Union law
 Date Published: 2014-03-08

 8.3.2014 EN Official Journal of the European Union L 69/2 COUNCIL DECISION of 11 February 2014 on the signing, on behalf of the European Union and its Member States, of a Protocol to the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons, regarding the participation of the Republic of Croatia as a Contracting Party, following its accession to the European Union (2014/122/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217 in conjunction with Article 218(5) and the second subparagraph of Article 218(8) thereof, Having regard to the Act of Accession of the Republic of Croatia, and in particular Article 6(2) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 24 September 2012, the Council authorised the Commission to open negotiations with the Swiss Confederation for the adaptation, through the negotiation of a Protocol (the Protocol), of the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons, regarding the participation of Croatia as contracting party, in view of the enlargement of the European Union. Croatia acceded to the European Union on 1 July 2013. (2) The negotiations on the Protocol were recently concluded. (3) Therefore, the Protocol should be signed on behalf of the European Union and its Member States, subject to its conclusion at a later date, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the European Union and its Member States of the Protocol to the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons, regarding the participation of the Republic of Croatia as a Contracting Party following its accession to the European Union is hereby authorised, subject to the conclusion of the said Protocol. Article 2 The President of the Council is hereby authorised to designate the person empowered to sign the Protocol on behalf of the Union and its Member States. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 11 February 2014. For the Council The President E. VENIZELOS